Name: Council Regulation (EEC) No 3435/84 of 4 December 1984 allocating quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 12. 84 Official Journal of the European Communities No L 318/7 COUNCIL REGULATION (EEC) No 3435/84 of 4 December 1984 allocating quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1985 which provides inter alia for certain catch quotas to Community vessels in Swedish waters ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1985, vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex hereto in waters falling within the fisheries jurisdiction of Sweden . Article 2 Member States, and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provi ­ sions of Articles 3 to 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (2), as amended by Regulation (EEC) No 1729/83 ('). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985 . Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1984 . For the Council The President P. O'TOOLE (&gt;) OJ No L 24, 27 . 1 . 1983 , p. 1 . 0 OJ No L 220, 29 . 7 . 1982, p . 1 . (-') OJ No L 169 , 28 . 6 . 1983 , p . 14. No L 318 /8 Official Journal of the European Communities 7 . 12. 84 ANNEX Quantities referred to in Article 1 for the period 1 January to 31 December 1985 (tonnes) Species ICES division Quotas Allocations Cod III d 3 100 Denmark 2 270 Germany 830 Herring III d 1 300 Denmark 740 Germany 560 Salmon III d 20 Denmark 17 Germany 3